Exhibit 32.1 Certification of Principal Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of ChyronHego Corporation, a New York corporation (the "Company"), hereby certifies that: The Quarterly Report for the quarter ended September 30, 2014 (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act, as applicable, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 14, 2014 /s/ Johan Apel Johan Apel President and Principal Executive Officer
